Strong, J.
I concur with the Chief Justice and Brother Thompson as to the effect of the writs of error from the Supreme Court of the United States, and I think it is for that court to enforce their own writs. But I doubt whether the records can be considered as having been in the Common Pleas of Dauphin county, when the executions were issued, and therefore I would not grant the writs of error as to them.
Writs of error quashed, and the sheriff directed to adjourn the sale for one week, so as to give the plaintiffs in error time to apply to the Supreme Court of the United States for a supersedeas.